Citation Nr: 0009233	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-10 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for severe stress due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992.  He served in Southwest Asia (the Persian Gulf) from 
August 1, 1990 to March 15, 1991.

This appeal arose from a December 1997 rating action of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.

After the veteran perfected this appeal in July 1998, the RO 
issued a rating action which improperly re-characterized the 
issue as service connection for alcohol abuse, claimed as 
stress.  However, there is no suggestion in the record that 
the veteran has ever sought service connection for alcohol 
abuse.  

In May 1998, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he expressed his 
desire to amend his claim to include requests for entitlement 
to service connection for skin rashes, joint aches and a left 
eye disability due to undiagnosed illnesses.  No action was 
ever taken as to the claims.  Therefore, the RO should take 
all action deemed appropriate.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from severe stress due to an undiagnosed illness 
which can be related to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for severe stress due to an 
undiagnosed illness.  38 U.S.C.A. § 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.317 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 

(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

A well grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of : (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99, 64 Fed. Reg. 52379 (1999).

With respect to the second and fourth elements noted above, 
evidence that the illness is "undiagnosed" may consist of 
evidence that the illness cannot be attributed to any known 
diagnosis or, at minimum, evidence that the illness has not 
been attributed to a known diagnosis by physicians providing 
treatment or examination.  The type of evidence necessary to 
establish a well grounded claim as to each of those elements 
may depend upon the nature and circumstances of the 
particular claim.  For purposes of the second and third 
elements, the manifestation of one or more signs or symptoms 
of undiagnosed illness or objective indications of chronic 
disability may be established by lay evidence if the claimed 
signs or symptoms, or the claimed indications, respectively, 
are of a type which would ordinarily be susceptible to 
identification by lay person.  If the claimed signs or 
symptoms of undiagnosed illness or the claimed indications of 
chronic disability are of a type which would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
establish a well grounded claim.  With respect to the third 
element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, if the testimony relates to nonmedical indicators 
of disability within the veteran's competence and the 
indicators are capable of verification from objective 
sources.  Medical evidence would ordinarily be required to 
satisfy the fourth element, although lay evidence may be 
sufficient in cases where the nexus between the chronic 
disability and the undiagnosed illness is capable of lay 
observation.  See VAOPGCPREC 4-99, 64 Fed. Reg. 52379 (1999).

A review of the veteran's service medical records indicate 
that he was referred on one occasion for stress management 
after being placed on a diet in April 1990, prior to his 
service in the Persian Gulf.  The remainder of the service 
medical records make no mention of complaints of or treatment 
for stress.  A quadrennial examination performed in November 
1993 made no reference to complaints of stress and the 
psychiatric examination was within normal limits.

The veteran then submitted copies of VA outpatient treatment 
records developed between April 1994 and July 1998.  These 
made no mention of severe stress.

After a careful review of the evidence, it is found that the 
veteran has not presented evidence of a well grounded claim 
pursuant to 38 C.F.R. § 3.317 (1999).  He has established 
that he served on active military duty in the Southwest Asia 
theater of operations during the Persian Gulf War; his 
records indicate service in this theater between August 1, 
1990 and March 15, 1991.  However, he has not established the 
presence of one or more signs or symptoms of an undiagnosed 
illness.  While he has alleged that he experiences severe 
stress, the objective records do not confirm these 
manifestations.  Moreover, there are no objective indications 
of chronic disability, either during the relevant period of 
service or to a compensable degree within the applicable 
presumptive period.  The only reference made to "stress" 
was in an April 1990 service record at the time he was placed 
on a diet, which occurred prior to his service in the Persian 
Gulf.  There is no post-service mention of severe stress.  
Therefore, it is found that he has failed to present evidence 
of a well grounded claim for service connection for severe 
stress as an undiagnosed illness.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for severe stress as an undiagnosed 
illness is denied.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

